UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C (Rule 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. 1) Check the appropriate box: o Preliminary Information Statement x Definitive Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) BULOVA TECHNOLOGIES GROUP, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: $10,000,000 Total fee paid: $2,000 x Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: EXPLANATORY NOTE: The sole purpose for filing this Amendment No. 1 to the Information Statement on Form 14C, filed with the Securities and ExchangeCommission on September 20, 2012,is to supply Exhibits 23.1 and 23.2 which were inadvertantly left off the previous filing.No other changes have been made to this Information Statement. BULOVA TECHNOLOGIES GROUP, INC. 2alkenburg Road Tampa, Florida 33619 INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C AND SCHEDULE 14C THEREUNDER WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY Tampa, Florida September20, 2012 This information statement has been mailed on or about September 20, 2012 to the stockholders of record on August 22, 2012 (the “Record Date”) of Bulova Technologies Group, Inc., a Florida corporation (the "Company") in connection with certain actions taken by written consent by the majority stockholders of the Company, dated as of August 17, 2012, pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The actions taken pursuant to the written consent shall be effective on or about October 10, 2012, 20 days after the mailing of this information statement. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. By Order of the Board of Directors, /s/ Stephen L. Gurba Chairman of the Board 2 BULOVA TECHNOLOGIES GROUP, INC. 2alkenburg Road Tampa, Florida 33619 INFORMATION STATEMENT Introductory Statement Bulova Technologies Group, Inc. (the “Company”) is a Florida corporation with its principal executive offices located at 2alkenburg Road, Tampa, Florida 33619. The Company’s telephone number is (727) 536-6666. This Information Statement is being sent to the Company’s stockholders by the Board of Directors to notify them about action that the holders of a majority of the Company’s outstanding voting capital stock have taken by written consent, in lieu of a special meeting of the stockholders. The action was taken on August 17, 2012, and will be effective approximately 20 days after the mailing of this Information Statement. Copies of this Information Statement are being mailed on or about September 20, 2012 to the holders of record on August 22, 2012 of the outstanding shares of the Company’s common stock. General Information The following action was taken pursuant to the unanimous approval of our Board of Directors and the written consent of a majority of the holders of the Company’s voting stock, dated August 17, 2012, in lieu of a special meeting of the stockholders: 1. Approval of the sale of substantially all of the assets of the Company’s wholly-owned subsidiary, Bulova Technologies Ordnance Systems LLC, which also represent substantially all of the consolidated assets of Bulova Technologies Group, Inc.; and 2.Amendment of the Articles of Incorporation of the Company to increase the number of common shares the Company is authorized to issue to Five Billion (5,000,000,000) shares, and to increase the number of preferred shares the Company is authorized to issue to Five Billion (5,000,000,000) shares. 3 ABOUT THE INFORMATION STATEMENT WHAT IS THE PURPOSE OF THE INFORMATION STATEMENT? This information statement is being furnished to you pursuant to Section 14 of the Securities Exchange Act of 1934 to notify the Company's shareholders as of the close of business on the Record Date of corporate action taken pursuant to the consents or authorizations of principal shareholders. Our Directors and Shareholders holding a majority of the Company's outstanding Voting Stock approved certain corporate matters outlined in this Information Statement, which action is expected to take place on or beforeOctober 10, 2012, consisting of the approval to (1) authorize the sale of substantially all of the assets of its wholly owned subsidiary, Bulova Technologies Ordnance Systems LLC, and (2) amend the Articles of Incorporation of the Company to increase the number of authorized Common Shares to Five Billion (5,000,000,000) and to increase the number of authorized Preferred Shares to Five Billion (5,000,000,000) (together, the “Proposals”). WHO IS ENTITLED TO NOTICE? Each outstanding share of preferred and common stock as of record on the close of business on August 22, 2012, (the "Record Date") is entitled to notice of each matter to be voted upon pursuant to consents or authorizations. Shareholders as of the close of business on the record date that held in excess of fifty percent (50%) of the Company's outstanding shares of Voting Stock have consented to and voted in favor of the Proposals. Under Florida corporate law, all the activities requiring shareholder approval may be taken by obtaining the written consent and approval of more than 50% of the holders of voting stock in lieu of a meeting of the shareholders. No action by the minority shareholders in connection with the Proposals is required. WHAT CONSTITUTES THE VOTING SHARES OF THE COMPANY? The voting power entitled to vote on the proposals consists of the vote of the holders of a majority of the voting power of the preferred and common stock, each of whom is entitled to one vote per share. As of the record date, 2,000,000,000 shares of preferred stock, and 1,384,962,167 shares of common stock were issued and outstanding (together, the “Voting Stock”). WHAT CORPORATE MATTERS WILL THE SHAREHOLDERS VOTE FOR, AND HOW WILL THEY VOTE? Shareholders holding a majority of the outstanding Voting Stock have consented to and voted in favor of the following Proposals: 1. TO AUTHORIZE THE COMPANY TO SELL SUBSTANTIALLY ALL OF THE ASSETS OF ITS WHOLLY-OWNED SUBSIDIARY, BULOVA TECHNOLOGIES ORDNANCE SYSTEMS LLC,WHICH ALSO REPRESENT SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF BULOVA TECHNOLOGIES GROUP, INC.(the “Sale”). 2. TO AMEND THE ARTICLES OF INCORPORATION TO AUTHORIZE THE ISSUANCE OF 5,000,000,, AN INCREASE FROM 2,000,000,, AND AUTHORIZE THE ISSUANCE OF 5,000,000,, AN INCREASE FROM 2,000,000, WHAT VOTE IS REQUIRED TO APPROVE THE PROPOSALS? The affirmative vote of a majority of the shares of our Voting Stock outstanding on the record date is required for approval of the Proposals. The holders of a majority of the Voting Stock have voted in favor of the Proposals. 4 OUTSTANDING SHARES AND VOTING RIGHTS As of the Record Date, the Company's authorized capitalization consisted of 2,000,000,000 shares of Common Stock, of which 1,384,962,167 shares were issued and outstanding. Holders of both Common and Preferred Stock of the Company have no preemptive rights to acquire or subscribe to any of the additional unissued shares of Common Stock. As of the Record Date, the Company also had 2,000,000,000 shares of Preferred Stock authorized, of which 2,000,000,000 shares were issued and outstanding.Each share of Preferred Stock is entitled to one vote equal to those of the Common Stock. Therefore, there are a total of 3,384,962,167 shares of Voting Stock of the Company. Each share of Common Stock and each share of Preferred Stock entitles its holder to one vote on each matter submitted to the stockholders. They do not vote by separate class, but as a single group. Each of our officers and directors has consented to and voted in favor of each proposal.Stephen L. Gurba either individually and / or as Tenants by the Entirety with his wife is the holder of 2,000,000,000 shares of the preferred stock and 167,883,299 shares of our common stock has consented to and voted in favor of each proposal.Craig Schnee as the holder of 3,592,788 common shares has also consented to and voted in favor of each proposal.Frank W. Barker, Jr., as the holder of 12,000,000 common shares has also consented to and voted in favor of each proposal.These shares represent in the aggregate 64.51 % of the issued and outstanding Voting Stock. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be adopted until a date at least 20 days after the date on which this Information Statement has been mailed to the stockholders. The Company anticipates that the actions contemplated herein will be effected on or before the close of business on October 10, 2012. The Company has asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. This Information Statement will serve as written notice to stockholders pursuant to Florida law. 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. The following table sets forth certain information, as of August 22, 2012, with respect to the beneficial ownership of the outstanding Common and Preferred stock by (i) any holder of more than five (5%) percent; (ii) each of the Company's executive officers and directors; and (iii) the Company's directors and executive officers as a group. Except as otherwise indicated, each of the stockholders listed below has sole voting and investment power over the shares beneficially owned. Title of Class Name and Address of Owner Amount Owned Percent of Class Percent of Voting Stock (3) Preferred Stephen L. and Evelyn R Gurba TEN ENT 3328 Crescent Oaks Blvd Tarpon Springs, FL 34688 100.000 % 59.085 % Common Stephen L. Gurba 3328 Crescent Oaks Blvd Tarpon Springs, FL 34688 .007 % .003 % Common Stephen L. Gurba and Evelyn R. Gurba 3328 Crescent Oaks Blvd Tarpon Springs, FL 34688 11.399 % 4.664 % Common Craig Schnee 1169 Venetian Harbor Drive St. Petersburg, FL 33702 .003 % .001 % Common Frank W. Barker, Jr. 10396 57th Way N Pinellas Park, FL 33782 .009 % .004 % All Officers and Directors as a group (3 persons) (1) Information with respect to beneficial ownership is based upon information furnished by each stockholder or contained in filings made with the Securities and Exchange Commission. Unless otherwise indicated, beneficial ownership includes both sole investment and voting power. (2) The percentage calculations for each class of stock are in relation to total issued and outstanding quantities of 2,000,000,000 for preferred shares and 1,384,962,167 for common shares. (3) The percentage calculations for Voting Stock are in relation to the combined total of all classes of stock issued and outstanding quantities of 3,384,962,167 6 Summary of Proposal No. 1 On August 17, 2012, the Company’s wholly owned subsidiary, Bulova Technologies Ordnance Systems LLC (“BTOS”), entered into an Asset Purchase Agreement (the “Agreement”) with L.C. Bowman or his assigns (“Buyer”) to sell substantially all of BTOS’ assets, which also represent substantially all of the consolidated assets of Bulova Technologies Group, Inc. to Buyer for a gross sales price of Eleven Million Two Hundred Thousand Dollars ($11,200,000), with a reserve of One Million Two Hundred Thousand Dollars ($1,200,000) being returned to Buyer at closing for working capital.The net amount to be received by BTOS is Ten Million Dollars ($10,000,000).BTOS’ assets constitute, indirectly, substantially all of the assets of the Company. On August 21, 2012, the Company filed Form 8-K with the Securities and Exchange Commission disclosing the entry into this material definitive agreement as well as a summary of the material items included in it.Attached to the Form 8-K, as exhibits 10.1 and 10.2 are the two contracts that comprise this transaction, one an “Asset Purchase Agreement”, and the other a “Commercial Real Estate Contract”.For further insight into the details of this proposal, please review Form 8-K filed and the exhibits attached. Reason for the Transaction After careful review, the Company authorized the sale by BTOS of its assets for two principal reasons - a) to focus its energies in the pursuit and completion of higher margin, less capital and labor intensive contracts through its wholly-owned subsidiary, Bulova Technologies (Europe) LLC (“BT Europe”); and b) to relieve BTOS, BT Europe and the Company of burdensome high interest debt that is currently in default, and to provide working capital to ensure future growth. Conditions to Closing of the Sale of the Assets of BTOS The completion of the proposed sale of BTOS depends upon the meeting of certain conditions, including the following: · The representations and warranties of all parties shall be true and correct in all material respects at and as of the Closing Date. · There shall be no action or proceeding by or before any court or governmental body seeking damages or seeking to restrain, prohibit, invalidate or otherwise challenge the agreement or the transactions contemplated by the agreement. · BTOS shall have performed and complied with all of its covenants under the agreement in all material respects at and as of the Closing Date. 7 Risks After careful review the Company determined that selling the assets of BTOS and closing its operation relieves the Company of further capital investment in the business and relieves the Company, BTOS, and BT Europe of substantially all of their high interest collective debt and provides required working capital., We did not seek or receive a valuation of the assets of BTOS or a fairness opinion with respect to the transaction.Becausethe sale was negotiated onan arms length basis with an unaffiliated third party,management believes the value to be received by the Company is fair relative to the value of BTOS. In the event the Company is unable to continue to generate new business through its subsidiary, BT Europe or its marketing agreement with Buyer, it is likely that the Company will have to cease operations and your investment in Company securities will be lost. 8 PROPOSAL NO. 1 APPROVAL OF SALE OF THE ASSETS OF BTOS Proposed Transaction On August 17, 2012, the Company’s wholly owned subsidiary, Bulova Technologies Ordnance Systems LLC, entered into an Asset Purchase Agreement (the “Agreement”) with L.C. Bowman or his assigns (“Buyer”).In exchange for substantially all of the assets of BTOS, which also represents substantially all of the consolidated assets of Bulova Technologies Group, Inc., BTOS will receive a gross sales price of Eleven Million Two Hundred Thousand Dollars ($11,200,000).Of that amount, One Million Two Hundred Thousand Dollars ($1,200,000) will be paid at closing to the Buyer for working capital, generating a net sales price of Ten Million Dollars ($10,000,000) payable to BTOS.Of the Ten Million Dollar net sale price, BTOS will receive Five Million Six Hundred Thousand Dollars ($5,600,000) in cash at the closing , the Buyer will assume debt of approximately Seven Hundred Ninety Four Thousand Six Hundred Two Dollars ($794,602), and Three Million Six Hundred Five Thousand and Three Hundred Ninety Eight Dollars ($3,605,398) will be paid in the form of a Secured Promissory Note payable over two years and bear an interest rate of 8% per annum (the “Note”).The Note will be subject to a security agreement (the “Security Agreement”) which collateralizes the Note with all of the personal property assets of Buyer and has an acceleration clause for any material default. The Financial Information section of this information statement includes the material terms of all debt of the Company as disclosed in our Form 10Q as of June 30, 2012.As negotiations with creditors are ongoing, the Company intends to extinguish the debt of the following creditors, none of which are related parties,through the proceeds of the sales transaction;Webster Business Capital Corporation; Bank of America; Harold and HeleneMcCray; Edward Viola; PNL Newco II, LLC; and GovFunding, LLC. The Company plans to pay $250,000 of related party debt payable to Stephen L. Gurba, the Company’s Chief Executive Officer from the sales proceeds.The total amount payable to Mr. Gurba as of June 30, 2012 was $314,890.There is no other related party debt of the Company. Reason for the Transaction After careful review the Company authorized the sale by BTOS of its assets for two principal reasons - a) to focus its energies in the pursuit and completion of higher margin, less capital intensive and labor intensive contracts through its wholly-owned subsidiary, Bulova Technologies (Europe) LLC (“BT Europe”); and b) to relieve BTOS, BT Europe and the Company of burdensome high interest debt that is currently in default and to provide working capital to ensure future growth. Conditions to Closing of the Sale of BTOS The completion of the proposed sale of BTOS’ assets depends upon the meeting of certain conditions, including the following: · The representations and warranties of all parties shall be true and correct in all material respects at and as of the Closing Date. · There shall be no action or proceeding by or before any court or governmental body seeking damages or seeking to restrain, prohibit, invalidate or otherwise challenge the agreement or the transactions contemplated by the agreement. · BTOS shall have performed and complied with all of its covenants under the agreement in all material respects at and as of the Closing Date. 9 Background of the Transaction After careful review the Company authorized the sale by BTOS of its assets for two principal reasons - a) to focus its energies in the pursuit and completion of higher margin, less capital and labor intensive contracts through its wholly-owned subsidiary, Bulova Technologies (Europe) LLC (“BT Europe”); and b) to relieve BTOS, BT Europe and the Company of burdensome high interest debt that is currently in default, and to provide working capital to ensure future growth. Business of the Company Bulova Technologies Group, Inc. ("BLVT" or the "Company") was originally incorporated in Wyoming in 1979 as “Tyrex Oil Company”.During 2007, the Company divested itself of all assets and previous operations.In 2008 the Company filed for domestication in the State of Florida, changed its name to Bulova Technologies Group, Inc. and changed its fiscal year from June 30 to September 30.On January 1, 2009 the Company acquired the stock of a private company that was under common control and began operations in Florida. The Company operates as a government contractor in the United States. The Company’s corporate offices are located at 2alkenburg Road, Tampa, Florida and its principal operating facilities are located at wisher Road, Mayo, Florida. The Company conducts its business operations through two wholly-owned subsidiaries, Bulova Technologies Ordnance Systems LLC (“BTOS”) and Bulova Technologies (Europe) LLC (“BT Europe”). Bulova Technologies Ordnance Systems LLC - (BTOS) – was formed in August 2005 and was acquired by the Company on January 1, 2009.BTOS is located on 261 acres in Mayo, Florida, has approximately 65 employees, and operates a load, assembly, and pack facility specializing in fuzes, safe and arming devices and explosive simulators.BTOS is registered with the United States Department of State Directorate of Defense Trade Controls (DDTC).It produces a variety of pyrotechnic devices, ammunition and other energetic materials for the U. S. Government and other allied governments throughout the world.In addition to the items produced at its operating facility, BTOS also administers contracts for the procurement and supply of ammunition and weapons to the U.S. Government for distribution to allied governments throughout the world. Bulova Technologies (Europe) LLC – (BT Europe) – was formed in December 2008 and was acquired by the Company on January 1, 2009.BT Europe is co-located at the Company’s corporate headquarters in Tampa, Florida.Together with its European partner, Tri Gas & Oil, S. A., it has developed a Mortar Exchange program to serve the needs of NATO member and allied countries.It leases an office space in Frankfurt, Germany to facilitate this program.BT Europe began seeking contracts in January 2012 for sales to the U.S. Government of non-standard weapons and ammunition for use outside the United States. The operation of BTOS at the Mayo facility is a capital and labor-intensive operation, while BT Europe relies on the Company’s office facilities and a small cadre of BT Europe and Company employees (fewer than ten (10)). BTOS’ and BT Europe’s ability to secure contracts and their ability to deliver timely pursuant to the terms of the contracts secured have been affected adversely by an inability to obtain normal commercial loans.The Company attributes this inability to obtain normal commercial loans to the economic climate which existed at the beginning of its operations in 2009 and continues to this day.As a consequence, the Company has been forced to obtain piecemeal loans from various sources, and to pay above-average interest rates and fees for such loans to finance its wholly-owned subsidiaries, BTOS and BT Europe. On August 17, 2012 the Board of Directors (the “Board”) of the Company recommended the sale of substantially all of the assets of BTOS to an unaffiliated third party (L.C. Bowman or his assigns).These BTOS assets constitute, indirectly, substantially all of the assets of the Company. The Board’s recommendation took into account both the current difficulties faced by the Company’s subsidiaries in obtaining financing necessary for the subsidiaries to complete performance of current contracts and to secure future contracts, and projections as to future growth of their respective revenues.Specifically, the Board stated that it would be in the best interest of the Company to discharge the high interest debt under which it and its subsidiaries are laboring currently and to focus the energies of the Company on the projected higher growth and high margin operations represented by the remaining contracts of BTOS that do not require the use of the facilities at Mayo, Florida, and the various opportunities of BT Europe, as described in recent press releases. Research and Development BTOS engages in research and development on a limited basis in the development of “green” propellant.BT Europe does not engage in research and development. Government Regulation BTOS and BT Europe sell nearly all of their products pursuant to U.S. Government’s Federal Acquisition Regulations. Competition BTOS and BT Europe eachfaces 1-3 U.S. competitors for each of the products which it offers.Price is often the deciding factor in such competition.BT Europe has entered into strategic partnerships with Rosoboronexport (the largest arms manufacturer in Russia) and Tri Gas & Oil,S.A (a Swiss company with manufacturing facilities in Europe) and believes these arrangements provide it with significant pricing advantages. 10 Intellectual Property BTOS has accumulated certain know-how in the manufacture of its principal products.None of said know-how is proprietary.BT Europe does not itself manufacture. Customers The U.S. Government is the principal customer for BTOS, though its products are also offered to approved foreign governments.The U.S. Government is a principal customer for BT Europe, but BT Europe also identifies European countries as likely customers. Sales, Marketing, Distribution BTOS sales and marketing efforts are directed almost exclusively toward the U.S. Government.BT Europe’s marketing efforts are directed through both the U.S. Government and European nations.BT Europe will also represent the Buyer, on a commission basis, in its future sales. Insurance Matters BTOS carries general business liability, employer practices liability, and directors and officers liability insurance policies in place. We believe that these insurance programs provide adequate coverage for all reasonable risks associated with operating BTOS’ business.BT Europe operates under the Company’s insurance policies and the Company judges these to be adequate for all reasonable risks associated with the conduct of its respective business. Reasons for the Transaction After careful review the Company authorized the sale by BTOS of substantially all of its assets for two principal reasons - a) to focus its energies in the pursuit and completion of higher margin, less capital intensive and labor intensive contracts through both of its wholly-owned subsidiaries, BTOS and BT Europe; and b) to relieve BTOS, BT Europe and the Company of burdensome high interest debt that is currently in default and to provide working capital to ensure future growth. Business after the Sale Following the sale of the assets, the Company plans to engage in the following business areas using its offices in Tampa, Florida and Frankfurt, Germany: 1. Continuation of its European mortar and artillery exchange program through BT Europe 2. Continuation through BT Europe of the sale to the U.S. Government of weapons and ammunition procured from its partners Rosoboronexport and Tri-Gas &Oil S.A., as well as certain other Eastern European manufacturers for use in allied countries 3. Commission marketing for Buyer of a range of ammunition products to the U.S. Government which can be produced by Buyer using the assets sold at the Mayo facility. While there can be no assurance that the Company will be successful in each or any, of these efforts, the Company believes that its experience and familiarity with U.S. Government contracting and Department of Defense agencies and its partnership with Rosoboronexport and Tri-Gas & Oil S.A. gives it significant advantages in each of these business areas. 11 Interest of Related Parties in the Proposed Sale of the Assets of BTOS Stephen L. Gurba, President and Chief Executive Officer of the Company, personally guarantees certain of the debt which the proceeds of the sale of BTOS’ assets will be used to discharge.As of June 30, 2012, the Company owed a total of $314,890 to Stephen L. and Evelyn R. Gurba, which represents all of the Company’s related party debt.Included in that amount is $250,000 borrowed from Lafayette State Bank and advanced to the Company.This loan was secured by BTOS’ assets, and as such is required to be paid to Lafayette State Bank at closing from the proceeds of the sale to permit the sale. Accounting Treatment Under generally accepted accounting principles, we will reflect the results of operations of BTOS as discontinued operations in accordance with those guidelines.The expected gain or loss on the sale of BTOS’ assets, net of any applicable taxes, will be reflected in discontinued operations in the quarter during which the proposed sale closes. Federal Income Tax Consequence The proposed sale of the assets of BTOS should have no direct income tax consequences to the Company’s stockholders. The proposed sale of the assets of BTOS will be reported by the Company as a sale of assets for federal income tax purposes in the fiscal year ending September 30, 2012.The proposed sale of BTOS’ assets will be a taxable transaction for United States federal income tax purposes. However, the Company has net operating losses for both Federal and State income taxes in excess of Seventeen Million Dollars ($17,000,000).The Company will recognize a gain or loss with respect to the proposed sale of such assets in an amount equal to the difference between the amount of the consideration received for BTOS over the adjusted tax basis in BTOS. Regulatory Approvals No United States federal or state regulatory requirements must be complied with or approvals obtained as a condition of the proposed sale of BTOS’ assets other than federal securities laws. 12 DISSENTER’S RIGHTS OF APPRAISAL Under Section 607.1302 of the Florida Business Corporations Act, our shareholders may be entitled to dissent from, seek appraisal for, and obtain payment of the fair value of his or her shares of common stock, if the Sale is consummated.Important details concerning the requirements to perfect appraisal rights under Florida are set forth below.In view of the complexity of these provisions of Florida law, any shareholder who is considering exercising appraisal rights, or who wishes to preserve the right to do so, should consult his or her legal advisor. This notice is being provided to you in satisfaction of Sections 607.1320 of the Florida Business Corporation Act. The summary below is not a complete statement of the Florida law pertaining to appraisal rights and is qualified in its entirety by reference to the relevant sections of the Florida Business Corporation Act.Failure to follow the procedures required by Sections 607.1301 through 607.1333 of the Florida Business Corporation Act for perfecting appraisal rights may result in the loss, termination or waiver of such rights.A copy of Sections 607.1301 through 607.1333 of the Florida Business Corporation Act is attached to this Information Statement as ExhibitA.Because of the complexity of the provisions and the need to strictly comply with various technical requirements, you should read Exhibit A in its entirety. Holders of our common stock, who did not consent to the sale and who comply with the procedures prescribed in Sections 607.1301 through 607.1333 of the Florida Business Corporation Act, may be entitled to a judicial appraisal of the fair value of their shares, exclusive of any element of value arising from the disclosure and/or closing of the Sale, and to receive payment of the fair value of their shares in cash, together with interest.The following is a brief summary of the statutory procedures that must be followed by a shareholder in order to perfect appraisal rights under Florida law.At the disclosure date of August 21, 2012, evidenced by the filing of Form 8-K relative to the entry into a definitive material agreement, the last bid price of our common stock on the Pink Sheets was $0.0002 per share. Any shareholder who elects to dissent must file with us a notice of such election (the “Election Notice”), stating his or her name and address, the number of shares of stock as to which he or she dissents, and a demand for payment of the fair value of his or her stock within 20 days of the receipt of this Information Statement dated ofSeptember , 2012.The Election Notice must be sent or delivered to our corporate secretary at 2alkenburg Road, Tampa, FL 33619. Only a holder of record of our capital stock on August 22, 2012 is entitled to assert appraisal rights for the capital stock registered in that holder’s name. An Election Notice must be executed by or on behalf of the holder of record, fully and correctly, as his or her name appears on his or her stock certificates. If the capital stock is owned of record in a fiduciary capacity, such as by a trustee, guardian or custodian, execution of the Election Notice should be made in that capacity.If the capital stock is owned of record by more than one person, as in a joint tenancy or tenancy in common, the Election Notice should be executed by or on behalf of all joint owners. An authorized agent, including one or two or more joint owners, may execute the Election Notice on behalf of a holder of record; however, the agent must identify the record owner or owners and expressly disclose the fact that, in executing the Election Notice, the agent is acting as agent for such owner or owners. A record holder, such as a broker, who holds capital stock as nominee for several beneficial owners may exercise appraisal rights with respect to the stock held for one or more beneficial owners while not exercising such rights with respect to the capital stock held for other beneficial owners. In such case, the Election Notice should set forth the number of shares of stock (on an as converted basis) as to which appraisal rights are sought. Where no number of shares of stock is expressly mentioned, the Election Notice will be presumed to cover all stock held in the name of the record owner. Shareholders who hold their stock in brokerage accounts or other nominee forms and who wish to exercise appraisal rights are urged to consult with their brokers to determine the appropriate procedures for the making of the Election Notice for such nominee's stock. 13 Within 10 days after the consummation of the Sale, we will make a written offer (the “Appraisal Offer”) to each dissenting shareholder who satisfied the requirement of Section 607.1321 to pay an amount we estimate to be the fair value for such stock. The fair value determined will reflect the value of the stock prior to the issuance of the Form 8-K.The Appraisal Offer will be accompanied by a form to be completed by the dissenting shareholder (the “Shareholder Form”), which includes information such as the shareholder’s name and address, the number of shares of stock to which the shareholder is asserting appraisal rights and whether the shareholder accepts our offer of fair value of the stock.Any shareholder returning the Shareholder Form must deposit his or her stock certificate with us simultaneously with the filing of the Shareholder Form.The Shareholder Form must be returned to us within 60 days after it is sent.If the Shareholder Form is not received by us within this period, the shareholder will have waived his or her right to dissent Any shareholder who has duly filed an Election Notice in compliance with Section 607.1321 will thereafter be entitled only to payment of the fair value of his or her stock and will not be entitled to vote or to exercise any other rights of a shareholder. If requested in writing, we are obligated under Florida law to provide to the shareholder so requesting, within 10 days of the end of the 60 day period referenced above, the number of shareholders who return the Shareholder Form by the specified date and the total number of shares owned by them.An election to exercise appraisal rights may be withdrawn in writing by the shareholder within 20 days prior to the 60 day deadline for the delivery of the Shareholder Form to us. After this period, no such notice of election may be withdrawn unless we consent.If any dissenting shareholder accepts our offer of payment, payment for his or her stock will be made within 90 days after receipt by us of the Shareholder Form. A shareholder who is dissatisfied with our offer must notify us on the Shareholder Form of his or her estimate of the fair value of his or her shares of stock and demand payment of that estimate plus interest. If a shareholder makes demand for payment which remains unsettled, within 60 days after we receive the Shareholder Form we are required under Florida law to file an action in any court of competent jurisdiction in Hillsborough County, Florida, the county in which our registered office is located, requesting the fair value of such stock to be determined. The court will also determine whether each dissenting shareholder, as to whom we request the court to make such determination, is entitled to receive payment for his or her stock. If we fail to institute such a proceeding, any dissenting shareholder who has properly notified us on the Shareholder Form that he or she is dissatisfied with our offer, may do so in our name. All dissenting shareholders (whether or not residents of the State of Florida), other than shareholders who have agreed with us as to the value of their stock, will be made parties to the proceeding.We must pay to each dissenting shareholder the amount found to be due him within 10 days after final determination of the proceedings. Upon payment of the judgment, the dissenting shareholders will cease to have any interest in such stock. Shareholders considering seeking dissenters' rights should be aware that any judicial determination of the "fair value" of the stock can be based on numerous considerations, including, but not limited to, the market value of the stock prior to the closing of the Sale and the net asset value and earnings value of our company. The costs and expenses of any judicial proceeding will be determined by the court and will be assessed against us, but all or any part of such costs and expenses may be apportioned and assessed as the court deems equitable against any or all of the dissenting shareholders who are parties to the proceeding, to whom we have made an offer to pay for the stock, if the court finds that the action of such shareholders in failing to accept such offer was arbitrary, vexatious, or not in good faith. This summary does not comport to be complete and reference is made to the Statute attached as Exhibit “A”, the terms of which shall be controlling. 14 PROPOSAL NO. 2 AMENDMENT TO THE ARTICLES OF INCORPORATION On August 17, 2012, the stockholders of the Company holding a majority of the outstanding Voting Stock of the Company approved an amendment to the Company's Articles of Incorporation, as amended, to replace Article IV in its entirety, which will result in an increase to the number of authorized shares of Common Stock. The Company's Articles of Incorporation, as amended, currently authorizes for issuance 4,000,000,000 shares consisting of 2,000,000,000 of Common Stock and 2,000,000,000 shares of Preferred Stock. The approval of this amendment to the Articles of Incorporation will increase the Company's authorized shares of Common Stock to 5,000,000,000, and the authorized shares of Preferred Stock to 5,000,000,000. The Company currently has authorized Common Stock of 2,000,000,000 shares and approximately 1,384,962,167 shares of Common Stock are issued and outstanding as of the Record Date and authorized Preferred Stock of 2,000,000,000 of which 2,000,000,000 shares are issued and outstanding. The Board believes that the increase in the authorized Common Shares and Preferred Shares will provide the Company greater flexibility with respect to the Company's capital structure for such purposes as additional equity financing and stock based acquisitions. Article IV of the Company’s Articles of Incorporation reads currently as follows: “ARTICLE IV SHARES The number of shares of stock is: Common Shares 2,000,000,000 Par value .001 Preferred Shares 2,000,000,000 Par value .000001 Upon approval of the amendment to increase the Company's authorized shares of Common Stock from 2,000,000,000 to 5,000,000,000, and the Company’s authorized shares of Preferred Stock from 2,000,000,000 to 5,000,000,000, Article IV of the Company's Articles of Incorporation will read as follows: “ARTICLE IV SHARES The number of shares of stock is: Common Shares 5,000,000,000 Par value .001 Preferred Shares 5,000,000,000 Par value .000001” INCREASE IN AUTHORIZED COMMON STOCK AND PREFERRED STOCK The terms of the additional shares of Common Stock and Preferred Stock will be identical to those of the currently outstanding shares. However, because holders of Common Stock and Preferred Stock have no preemptive rights to purchase or subscribe for any unissued stock of the Company,any issuance of additional shares of Common Stock and Preferred Stock will reduce the current stockholders' percentage ownership interest in the total outstanding shares of Common Stock and Preferred Stock. This amendment and the creation of additional shares of authorized Common and Preferred Stock will not alter the current number of issued shares. The relative rights and limitations of the shares of Common and Preferred Stock will remain unchanged under this amendment. As of the Record Date, a total of 1,384,962,167 shares of the Company's currently authorized 2,000,000,000 shares of Common Stock are issued and outstanding, and 2,000,000,000 shares of the Company’s currently authorized 2,000,000,000 shares of Preferred Stock are issued and outstanding.The increase in the number of authorized but unissued shares of Common and Preferred Stock would enable the Company, without further stockholder approval, to issue shares from time to time as may be required for proper business purposes, such as raising additional capital for ongoing operations, business and asset acquisitions, stock splits and dividends, present and future employee benefit programs and other corporate purposes. The proposed increase in the authorized number of shares of Common Stock and Preferred Stock could have a number of effects on the Company's stockholders depending upon the exact nature and circumstances of any actual issuances of authorized but unissued shares. The increase could have an anti-takeover effect, in that additional shares could be issued (within the limits imposed by applicable law) in one or more transactions that could make a change in control or takeover of the Company more difficult.For example, additional shares could be issued by the Company so as to dilute the stock ownership or voting rights of persons seeking to obtain control of the Company. Similarly, the issuance of additional shares to certain persons allied with the Company's management could have the effect of making it more difficult to remove the Company's current management by diluting the stock ownership or voting rights of persons seeking to cause such removal. The Board of Directors is not aware of any attempt, or contemplated attempt, to acquire control of the Company, and this proposal is not being presented with the intent that it be utilized as a type of anti- takeover device. We may enter into additional investments in order to develop our operations. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. We will be required to issue additional shares of Common and / or Preferred Stock which are proposed to be authorized if we elect to issue equity securities. If we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. Stockholders do not have any preemptive or similar rights to subscribe for or purchase any additional shares of Common or Preferred Stock that may be issued in the future and, therefore, future issuances of Common and Preferred Stock may, depending on the circumstances, have a dilutive effect on the earnings per share, voting power and other interests of the existing stockholders. 15 FINANCIAL INFORMATION The Financial information provided with this report consists of the following: Financial Statements of Bulova Technologies Group, Inc. 1. Audited Consolidated Financial Statements as of and for the years ended September 30, 2011 and 2010, as included in the Company’s Annual Report filed on Form 10KA, filed with the Securities and Exchange Commission on February 3, 2012. 2. Unaudited Consolidated Financial Statements as of and for the three and nine months ended June 30, 2012 and 2011 as included in the Company’sQuarterly Report filed on Form 10Q, filed with the Securities and Exchange Commission on August 8, 2012. Financial Statements of Bulova Technologies Ordnance Systems LLC (business being disposed of) 3. Unaudited Financial Statements of Bulova Technologies Ordnance Systems LLC as of and for the years ended September 30, 2011 and 2010. 4. Unaudited Financial Statements of Bulova Technologies Ordnance Systems LLC as of and for the nine months ended June 30, 2012 and 2011 Pro forma Financial Information 5 Pro forma Financial Statements as of June 30, 2012 as if the sale being disclosed in this filing had occurred as of that date 6. Pro forma results of Bulova Technologies Group, Inc. without Bulova Technologies Ordnance Systems LLC 16 1.BULOVA TECHNOLOGIES GROUP, INC. - AUDITED CONSOLIDATED FINANCIAL STATEMENTS Item8. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 18 Consolidated Balance Sheets as of September 30, 2011 and 2010 19 Consolidated Statements of Operations for the Years Ended September 30, 2011 and 2010 20 Consolidated Statements of Cash Flows for the Years Ended September 30, 2011 and 2010 21 Consolidated Statement of Changes in Stockholders’ Equity for the Years Ended September 30, 2011 and 2010 23 Notes to Consolidated Financial Statements 24 17 Drake & Klein CPAs 2451 McMullen Booth Rd., Suite 210 Clearwater, FL33759 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Bulova Technologies Group, Inc. We have audited the accompanying consolidated balance sheets of Bulova Technologies Group, Inc. and subsidiaries as of September 30, 2011 and 2010, and the related consolidated statements of operations, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required at this time to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Bulova Technologies Group, Inc. and subsidiaries as of September 30, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Drake & Klein CPAs Drake & Klein CPAs Clearwater, Florida January 13, 2012 18 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, ASSETS Cash and cash equivalents $ $ Accounts receivable Contract claim receivable - - Inventory Other current assets - Current assets from discontinued operations - Total Current Assets Property, plant and equipment Investments Other assets Non-current assets from discontinued operations - $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Accounts payable $ $ Accrued expenses Advance payments and billings in excess of cost Current portion of long term debt Current liabilities from discontinued operations Total current liabilities Shareholder loans and accrued interest Long term debt, net of current portion– Non-current liabilities associated with assets held for sale - Commitments and contingencies - - Shareholders’ deficit Common stock, $.001 par; authorized 1,000,000,000 shares, 438,138,975 and 81,902,405 issued and outstanding at September 30, 2011 and 2010 Additional paid in Capital in excess of par Retained earnings (deficit) $ $ See accompanying notes to consolidated financial statements. 19 Table of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended September 30, Revenues $ $ Cost of revenues Gross profit $ Selling and administrative expenses Stock based compensation Depreciation and amortization expense Interest expense Total expenses Loss from operations ) ) Other income (expense) Other income (expense) ) Loss from continuing operations before income taxes ) ) Income tax expense - - Loss from continuing operations ) ) Gain (loss) from discontinued operations, net of tax ) Net loss $ ) $ ) Basic and diluted net loss per common share Loss from continuing operations $ ) $ ) Loss from discontinued operations ) Net loss $ ) $ ) Weighted average common shares, basic and diluted See notes to consolidated financial statements. 20 Table of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, Cash flows from operating activities: Net loss $ $ (Gain) loss from discontinued operations Loss from continuing operations Adjustments to reconcile loss from continuing operations to net cash flows from operating activities: Depreciation and amortization Recognition of deferred revenue - Stock based compensation Changes in operating assets and liabilities Accounts receivable Inventory Prepaid expenses and other assets Accounts payable and accrued expenses Advance payments and billings in excess of costs Net cash flows from operating activities – continuing operations Net cash flows from operating activities – discontinued operations Net cash flows from operating activities Cash flows from investing activities: Cash disposed of in business disposition - Investments in multiple companies Purchase of property and equipment Net cash flows from investing activities – continuing operations Net cash flows from investing activities – discontinued operations - (257,057) Net cash flows from investing activities Cash flows from financing activities Shareholder advances Repayment of Shareholder loans - Increases in long term debt Repayments of long term debt Proceeds from sale of stock Net cash flows from financing activities – continuing operations Net cash flows from financing activities – discontinued operations Net cash flows from financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Cash paid for interest $ $ Cash paid for taxes $ - $ - 21 Supplemental schedule of non-cash financing and investing activities: · October 16,2009, the Company issued 249,999 shares of common stock to acquire Cybercare · November 24, 2009, the Company issued 2,100,000 shares of common stock in satisfaction of debt to unrelated parties · December 16, 2009, the Company issued 2,500,000 shares of common stock to securitized debt · December 22, 2009, the Company issued warrants to acquire 2,500,000 shares of common stock in conjunction with the acquisition of new debt · December 22, 2009, the Company incurred debt in the amount of $1,672,451 to acquire equipment and settle a related party lease · January 20, 2010, the Company issued 2,000,000 shares to securitize debt and recorded it as stock based compensation · February 8, 2010, the Company issued 850,000 shares to various individuals as stock based compensation · June 25, 2010, the Company sold all of its interest in Bulovatech Labs in exchange for 200,000,000 shares of Growth Technologies International, Inc. (GRWT). · During the month of August2010 – the Company issued 1,849,496 shares to various individuals as stock based compensation · October 29, 2010, the Company issued 45,000,000 shares of common stock for interest accrued on related party debt · November 5, 2010, the Company issued warrants to acquire 1,600,000 shares of common stock in conjunction with the acquisition of new debt · February 4, 2011, the Company issued warrants to acquire 1,000,000 shares of common stock in conjunction with the acquisition of new convertible debt · March 22, 2011, the Company issued warrants to acquire 1,300,000 shares of common stock in conjunction with the acquisition of new debt · May 25, 2011, the Company issued warrants to acquire 3,000,000 shares of common stock in conjunction with the acquisition of new debt · June 23, 2011, the Company issued warrants to acquire 1,800,000 shares of common stock in conjunction with the acquisition of new debt · July 14, 2011, the Company issued warrants to acquire 2,300,000 shares of common stock in conjunction with the acquisition of new debt · August 1, 2011, the Company issued warrants to acquire 3,000,000 shares of common stock in conjunction with the acquisition of new debt · August 9, 2011, the Company issued warrants to acquire 5,850,000 shares of common stock in conjunction with the acquisition of new debt · August 30, 2011, the Company issued warrants to acquire 2,574,000 shares of common stock in conjunction with the acquisition of new debt See notes to consolidated financial statements. 22 BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY Common Stock Number of Shares Amount Additional Paid in Capital Accumulated (deficit) Treasury Stock Total Balances, September 30, 2009 $ $ $ ) $ ) $ ) Issuance of shares to acquire Cybercare Issuance of shares in satisfaction of debt Issuance of shares for securitization of debt Issuance of warrants associated with new debt Issuance of shares for securitization of debt Issuance of shares as stock based compensation Issuance of shares as stock based compensation Cancellation of treasury shares ) (3
